

Exhibit 10.2


March 30, 2012


Ms. Julie Shiflett




Dear Julie:


This letter agreement (“Amendment”) is intended to amend that certain letter
agreement between you and Red Lion Hotels Corporation (the “Company”) dated
August 31, 2011 relating to your employment by the Company (“Employment
Letter”). Capitalized terms not defined herein shall have the meaning set forth
in the Letter Agreement.


The Employment Letter is hereby amended as follows:


Notwithstanding anything to the contrary in the Employment Letter, all of your
unvested restricted stock units in the Company on the day prior to a Director
Change (defined below) shall be subject to accelerated vesting if a Director
Change results in either (i) ownership of the Company by a non-publicly traded
entity such that the stock is no longer liquid or (ii) ownership of the Company
by a publicly traded entity that has not agreed as part of any purchase and sale
agreement to continue your unvested restricted stock units and stock options in
substantially the same form as existed immediately prior to the Director Change.
The term “Director Change” shall mean that the majority of the Company’s board
of directors consists of individuals other than “Incumbent Directors,” which
shall mean the members of the board of directors as of the date of this
Amendment and any other persons becoming directors subsequent to the date of
this Amendment whose election or nomination for election was supported by a
majority of the directors who then comprised the Incumbent Directors.







--------------------------------------------------------------------------------



Except as otherwise modified in this Amendment, all the terms and conditions of
the Employment Letter shall continue in full force and effect.




Sincerely,






Thomas L. McKeirnan
Senior Vice President, General Counsel






Accepted this 30th day of March, 2012




                                        
Employee Signature


 

